      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 1 of 10 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NICHOLAS BEYER,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
              vs.                                ) Case No.: 1:21-cv-4428
                                                 )
VILLAGE OF NILES, LUIS TIGERA,                   )
JOSEPH ROMANO, JOSEPH PENZE,                     )
HADLEY SKEFFINGTON-VOS,                          )
GEORGE ALPOGIANIS, and ROBERT                    )
ZIELINKSKI,                                      )
                                                 )
                    Defendants.                  ) JURY DEMAND

                                           COMPLAINT

       NOW COMES Plaintiff, NICHOLAS BEYER, by and through his attorney, Sam Sedaei

of the LAW OFFICES OF GOLDMAN & EHRLICH, CHTD., and as his Complaint against

Defendants, VILLAGE OF NILES, LUIS TIGERA, JOSEPH ROMANO, JOSEPH PENZE,

HADLEY SKEFFINGTON-VOS, GEORGE ALPOGIANIS, and ROBERT ZIELINSKI, states

as follows:

                           JURISDICTION, VENUE, AND PARTIES

       1.       This is an action for violations of Plaintiff’s right to freedom of speech under the

First Amendment to the United States Constitution, violation of Illinois Whistleblower Act, 740

Ill. Comp. Stat. § 174/1, et seq., and assault under Illinois State Law.

       2.       Plaintiff invokes the jurisdiction of this court pursuant to 42 U.S.C. §1983, 28

U.S.C. § 1331 and 28 U.S.C.A. § 1367.

       3.       Venue is proper because Plaintiff resides within the Northern District of Illinois,

and the acts giving rise to this action occurred within the Northern District of Illinois.




                                                  1
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 2 of 10 PageID #:2




       4.      Plaintiff NICHOLAS BEYER (“Beyer”) is a resident of Illinois and was a

commander for the Niles Police Department (“NPD”) at all relevant times.

       5.      Defendant VILLAGE OF NILES (“Village”) is a municipal corporation

organized under the laws of the state of Illinois.

       6.      Defendant LUIS TIGERA (“Tigera”) is a resident of Illinois and was an NPD

Police Chief at all relevant times.

       7.      Defendant JOSEPH ROMANO (“Romano”) is a resident of Illinois and was an

NPD Bureau Chief at all relevant times.

       8.      Defendant JOSEPH PENZE (“Penze”) is a resident of Illinois and was an NPD

Deputy Police Chief at all relevant times.

       9.      Defendant HADLEY SKEFFINGTON-VOS (“Skeffington-Vos”) is a resident of

Illinois and was a Village Manager for Village at all relevant times.

       10.     Defendant GEORGE ALPOGIANIS (“Alpogianis”) is a resident of Illinois and

was the Mayor of Village at all times relevant to his actions towards Plaintiff.

       11.     Defendant ROBERT ZIELINSKI (“Zielinksi”) is a resident of Illinois and was an

Accreditation Manager for Village at all relevant times.

                                         BACKGROUND

       12.     At all relevant times, Plaintiff worked for NPD. He joined NPD on January 6,

1999. Throughout his employment, Beyer has received many awards and accolades.

       13.     On or about February 28, 2021, multiple NPD patrol units were dispatched to a

McDonald’s restaurant to investigate a non-responsive person behind the wheel of a car in the

drive-thru lane.




                                                     2
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 3 of 10 PageID #:3




       14.     Multiple officers arrived at the scene. Footage of officers viewed by Plaintiff at

the scene of the incident showed an individual slumped forward over the seatbelt, and asleep.

Plaintiff recognized the individual as an off-duty employee (henceforth referenced by his initials,

“D.W.”).

       15.     After NPD Officer Roy Brines (“Brines”) woke D.W. up, he and another NPD

Officer, Anthony Panko (“Panko”) who arrived shortly thereafter asked D.W. to produce his

license. D.W. eventually produced his license.

       16.     At this point, Panko went back to his vehicle to make a phone call. While on the

phone, he walked towards Brines and NPD Officer Michael Dati (“Dati”), and turned off his

body camera. Brines and Dati also turned off their body cameras around the same time. These

officers manually turned their cameras back on approximately 5 minutes later.

       17.     NPD Cmdr. Anthony Scipione (“Scipione”) subsequently arrived at the scene and

spoke with the NPD officers at the scene, and collected D.W.’s driver’s license.

       18.     Shortly thereafter, the responding officers left the scene, leaving Scipione, D.W.,

and NPD Officer Sergeant Timothy Naleway (“Naleway”). Naleway’s body camera then

captured Scipione and D.W. walk towards the trunk of D.W.’s car. D.W. then opened the trunk,

and Scipione removed an item that appeared to be a weapon from D.W.’s trunk, and placed it in

his jacket and waist area. Scipione and D.W. then walked towards Scipione’s squad car, during

which D.W. appeared to sway and stagger. Scipione then appeared to give the key to D.W.’s car

to Naleway, at which point Naleway’s video footage ended.

       19.     On the morning of February 28, 2021, Plaintiff received a call from Zielinksi. He

informed Plaintiff about the incident with D.W. the prior night, and the fact that Zielinski, D.W.,

and a third individual were at dinner and then a bar that night. Zielinski also told Plaintiff that he




                                                  3
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 4 of 10 PageID #:4




had to drive the third individual home after the bar, but advised D.W. not to drive home and

offered his house where D.W. could sleep, but D.W. decided to stay in the bar.

          20.   Zielinski went on to relate during the February 28, 2021 call that D.W. did not

know where his vehicle was, and trying to find out what happened the prior night. Zielinski also

informed Plaintiff that Scipione had taken D.W.’s gun and car keys. During another phone call,

Zielinski also asked Plaintiff to delete certain pictures of Zielinski and several other individuals

(including D.W.) drinking that Zielinski had sent Plaintiff via text message the prior night.

Plaintiff advised Zielinski that NPD will likely investigate the matter involving D.W.

          21.   In or around middle of March, 2021, Brines—who is also a former subordinate of

Plaintiff—and Plaintiff spoke, and Plaintiff warned Brines not to compromise his integrity by

violating applicable rules governing body cameras.

          22.   Plaintiff began to further investigate the body camera footage of the officers who

responded to the February 28, 2021 incident. Plaintiff also learned from the Computer Aided

Dispatch Logs (“CAD”) that no police reports were completed regarding that incident, and there

was no inventory record of a firearm or keys under the incident.

          23.   Plaintiff also learned that sometime around mid-March, D.W. was sending

intelligence e-mail as part of his duties, and therefore appeared to be working at his job. Zielinski

informed Plaintiff that D.W.’s direct supervisor had spoken to him, and told him, “don’t get sick

again.”

          24.   Plaintiff became concerned that NPD was not conducting a meaningful

investigation into the February 28, 2021 incident, or the conduct of the officers who appeared to

violate NPD policy and state law by shutting off their body worn cameras.




                                                 4
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 5 of 10 PageID #:5




       25.     Until around March 30, 2021, Plaintiff was able to access and view the body

cameras footage from the February 28, 2021 incident from the NPD server. Anticipating the

possibility of malfeasance, Plaintiff began to capture portions of the video footage on his phone.

On March 30, 2021, Plaintiff noticed that the body cameras footage was no longer available for

viewing.

       26.     On March 31, 2021, Plaintiff decided to report the matter. He had worked very

hard to preserve and strengthen the integrity of NPD, leading it to achieve “tier 1 accreditation”

through ILEAP (Illinois Law Enforcement Accreditation Program). Plaintiff became concerned

that NPD had not changed their retention period for body camera footage from 30 days to 90

days, as required by Law Enforcement Officer-Worn Body Camera Act. In a previous e-mail

from Romano, Plaintiff was assured that the retention period was 90 days per law.

       27.     On March 31 and April 1, 2021, Plaintiff reported his concerns to Romano and

Tigera. An individual from Human Resources and Skeffington-Vos were also included in those

conversations. Plaintiff also provided documents and still images that he had gathered to these

individuals.

       28.     On April 2, 2021, Penze and Romano met with Plaintiff to discuss the February

28, 2021 incident. During this meeting, they sought the identity of the individual who had

provided information to Plaintiff about the incident, and Plaintiff told Romano and Penze that he

did not feel comfortable divulging his sources because of Penze’s and Romano’s close

relationship with two employees involved in the incident. During this meeting, Penze made a

veiled threat of termination against Plaintiff by telling him about a sergeant in Joliet who was,

according to Penze, terminated for making a similar disclosure. Thereafter, Plaintiff was placed

on administrative leave for refusing to divulge his sources.




                                                 5
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 6 of 10 PageID #:6




        29.     On April 4, 2021 and a number of subsequent dates, Plaintiff consulted with then-

Niles Mayor Andrew Przybylo (“Przybylo”) about the February 28, 2021 incident, and apparent

retaliation targeting Plaintiff. Following this consultation, Plaintiff reached out to a number of

media organizations—including CBS, WGN, Niles Journal & Topics, and Chicago Tribune—

and provided them detailed information relating to the incident (including the video footage), and

participated in interviews that were widely broadcast. Przybylo also spoke with the same media

organizations about the incident.

        30.     On April 5, 2021, Zielinski called plaintiff. During this call, Zielinski threatened

to kill Plaintiff if he disclosed his identity to NPD.

        31.     On or about April 6, 2021, Plaintiff was removed from the supervisor group e-

mail thread. On or about April 12, 2021, he was replaced with an “acting” commander.

        32.     On April 15, 2021, Plaintiff filed a complaint with the Cook County State

Attorney’s Office’s Law Enforcement Accountability unit, and later received an intake phone

call from Assistant State Attorney, as well as an Investigator to whom Plaintiff’s case was

assigned to discuss his complaint.

        33.     On April 26, 2021, Przybylo issued a memorandum to Skeffington-Vos. In the

memo, Przybylo expressed his belief that an investigation that NPD was conducting into Beyer

was due to his attempt to blow the whistle regarding the February 28, 2021 incident. In the

memorandum, Przybylo also ordered Skeffington-Vos to place Tigera on administrative leave

until the State Attorney’s Office finishes an investigation it was conducting.

        34.     Przybylo’s order notwithstanding, Skeffington-Vos refused to place Tigera on

leave. In addition, she cut off Plaintiff’s access to his Village e-mail access. Skeffington-Vos

also concurred with Tigera to keep Plaintiff on administrative leave.




                                                   6
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 7 of 10 PageID #:7




        35.     On or about May 5, 2021, Alpogianis called for a purportedly “independent” legal

review into Beyer by an outside law firm. However, the investigating law firm never interviewed

Plaintiff, even after Plaintiff proactively attempted to contact them. On information and belief,

Alpogianis, Skeffington-Vos and Tigera directed the investigating law firm not to speak with

Plaintiff as part of the investigation.

        36.     On June 4, 2021, Plaintiff was demoted to the rank of sergeant, while he was

hospitalized and undergoing treatment for major depression.

        37.     On July 6, 2021, Plaintiff resigned from his position.

                       COUNT I – ILLINOIS WHISTLE BLOWER ACT
                                (Against the Village of Niles)

        38.     Plaintiff disclosed information to multiple government agencies, and a law

enforcement agency, after he formed a reasonable cause to believe that the information disclosed

a violation of a state or federal law, rule, or regulation.

        39.     Village retaliated against Plaintiff by placing him on administrative leave, and

initiating a number of bogus investigations against him that resulted in his constructive

discharge.

        40.     As a direct and proximate result of Defendant’s violation of Plaintiff’s rights,

Plaintiff has suffered severe and substantial damages. Plaintiff seeks damages for lost salary, lost

employee benefits, lost raises, diminished earnings capacity, lost career and business

opportunities, litigation expenses and reasonable attorney’s fees, as well as compensatory

damages for loss of reputation, humiliation, embarrassment, mental and emotional anguish and

distress, in an amount to be determined by a jury and the Court.




                                                   7
      Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 8 of 10 PageID #:8




                             COUNT II – 42 U.S.C. §1983 AND
                   FIRST AMENDMENT TO THE U.S. CONSTITUTION
                    (Against Luis Tigera, Joseph Romano, Joseph Penze,
                      Hadley Skeffington-Voss, and George Alpogianis)

       41.      Plaintiff restates and incorporates ¶¶1-40 of Count I as ¶¶ 1-40 of Count II.

       42.      Speech by Plaintiff about the February 28, 2021 incident and NPD’s failure to

properly investigate the incident constituted speech on a matter of public concern.

       43.      The aforementioned speech is protected by the First Amendment to the U.S.

Constitution.

       44.      The named individual Defendants took adverse actions against Plaintiff in

retaliation for his exercise of his First Amendment rights by placing him on administrative leave,

initiating a number of bogus investigations against him that resulted in his constructive

discharge, and engaging in other acts against him enumerated in this complaint.

       45.      Individual Defendants knew, or should have known that their conduct would

violate Plaintiff’s First Amendment rights.

       46.      Plaintiff’s free speech right to raise and discuss the aforementioned issues

outweighed any legitimate interest Defendants had to suppress his speech.

       47.      As a direct and proximate result of Defendants’ violation of Plaintiff’s rights,

Plaintiff has suffered severe and substantial damages. Plaintiff seeks damages for lost salary, lost

employee benefits, lost raises, diminished earnings capacity, lost career and business

opportunities, litigation expenses and reasonable attorney’s fees, as well as compensatory

damages for loss of reputation, humiliation, embarrassment, mental and emotional anguish and

distress, in an amount to be determined by a jury and the Court.




                                                 8
     Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 9 of 10 PageID #:9




                                   COUNT III – ASSAULT
                                     (Against Zielinski)

       48.    Plaintiff restates and incorporates ¶¶1-47 of Count II as ¶¶ 1-47 of Count III.

       49.    Zielinski engaged in an intentional conduct and issued a threat of bodily harm

against Plaintiff. The threat placed Plaintiff in a reasonable apprehension of receiving an

imminent battery of the most severe form imaginable.

       50.    As a direct and proximate result of Defendant’s assault, Plaintiff has suffered

severe and substantial damages, including but not limited to humiliation, embarrassment, and

mental and emotional anguish and distress.

       WHEREFORE, Plaintiff NICHOLAS BEYER requests that this court enter a judgment

in his favor and against Defendants VILLAGE OF NILES, LUIS TIGERA, JOSEPH ROMANO,

JOSEPH PENZE, HADLEY SKEFFINGTON-VOS, GEORGE ALPOGIANIS, and ROBERT

ZIELINSKI, and that Plaintiff be awarded the following relief:

                      a.     Reinstatement;

                      b.     Twice the amount owed in back pay, plus pre-judgment interest,

                             and any negative tax consequences resulting from an award of a

                             lump-sum payment;

                      c.     Front pay;

                      d.     Attorney fees;

                      e.     Compensatory damages; and

                      f.     Such other relief as this court deems appropriate.


Signature to follow




                                                9
    Case: 1:21-cv-04428 Document #: 1 Filed: 08/19/21 Page 10 of 10 PageID #:10




Dated: August 19, 2021                  Respectfully submitted,

                                                          /s/ Sam Sedaei
                                        Sam Sedaei of the Law Offices of Goldman &
                                        Ehrlich, Chtd., as attorney for Plaintiff
                                        NICHOLAS BEYER


Sam Sedaei
Arthur R. Ehrlich
10 South LaSalle Street, Suite 1800
Chicago, IL 60603
(312) 332-6733
Sam@GoldmanEhrlich.com
Arthur@GoldmanEhrlich.com




                                        10
